COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Frederick H. Schrader v. Robert M. (Randy) Roach, Jr.

Appellate case number:       01-20-00183-CV

Trial court case number:     2018-59845

Trial court:                 189th District Court of Harris County

        Appellant, Frederick H. Schrader, has filed a notice of appeal of the trial court’s
February 10, 2020 order denying special appearance in trial court cause number
2018-59845. The appellate record was due in this accelerated appeal on March 6, 2020.
The clerk’s record was filed on March 12, 2020. However, no reporter’s record has been
filed. On March 10, 2020, this Court ordered Amanda King, the official, or substitute,
court reporter for the 189th District Court, to file the reporter’s record in this appeal within
ten days of the date of the order. On March 24, 2020, this Court issued a second order for
the reporter’s record to be filed within ten days of the date of the order, advising the reporter
that “if the reporter does not timely file the record as ordered, [this Court] will issue an
order directing the trial court to conduct a hearing to determine the reason for the failure to
file the record.”
        Appellant has filed, in this Court, documents reflecting that he has requested the
official court reporter to prepare and file reporter’s records in this appeal. Specifically,
appellant has filed documents reflecting that he has made efforts to contact the court
reporter for the 189th District Court regarding preparation of the reporter’s record on at
least six occasions.
       No court reporter has responded, in this Court, to the Court’s orders or appellant’s
requests, and no such reporter’s records have been filed in this proceeding.
       Therefore, we order the trial court to conduct a hearing to:
          1) determine whether any hearings in this case were stenographically or
             otherwise recorded and whether the court reporter is able to prepare, certify,
             and file a transcription of any testimony, argument, or other proceedings;
          2) determine whether appellant timely requested a reporter’s record of any such
             hearings;
         3) determine whether any such hearings or portion of such hearings are
            necessary to the appeal’s resolution;
         4) if necessary, determine whether, without appellant’s fault, any record has
            been lost or destroyed or—if the proceedings were electronically recorded—
            a significant portion of any recording has been lost or destroyed or is
            inaudible;
         5) if a portion has been lost or destroyed without appellant’s fault, determine
            whether the parties can agree on the replacement of any lost or destroyed
            portions of any record;
         6) make any other findings and recommendations the trial court deems
            appropriate; and
         7) issue written findings of fact, conclusions of law, and recommendations as to
            these issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 34.6(f).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s orders, findings, and any recommendations with the Clerk of this Court within
30 days of the date of this order. The court reporter is directed to file a reporter’s record
of the hearing within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ______/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court

Date: ____April 23, 2020____